MEMORANDUM **
Barbara Stuart, appeals pro se the summary judgment of the district court in her action alleging wrongful termination and employment discrimination. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review summary judgment de novo. Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc). The district court properly interpreted the collective bargaining agreement.
Stuart’s remaining contentions lack merit.
*773All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.